Citation Nr: 1614571	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

This is a paperless appeal with relevant documents in both Virtual VA and Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In February 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge.  In February 2014, the Board remanded the appeal for further development.  While the Board regrets the additional delay, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist in obtaining relevant and adequately identified records.  See 38 U.S.C.A. § 5103A (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  This includes relevant medical treatment or examination records at VA healthcare facilities.  In fact, VA is held to be in "constructive possession" of VA generated records, and must secure and associate all such relevant records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  While the July 2014 examiner noted that he reviewed VA treatment records, no VA treatment records are contained in the paperless claims file.  On remand, the RO must obtain all VA treatment records and associate them with the record.

The Veteran was most recently afforded a VA examination with regard to his foot disability in July 2014.  The examiner diagnosed the Veteran with hammer toes, hallux valgus, acquired pes cavus, and plantar fasciitis.  Although the examiner recognized the Veteran's prior diagnosis of pes planus, he did not provide responses to the questions related to pes planus.  The examiner also stated that range of motion testing had been conducted; however, the examination does not list range of motion testing results for the foot or ankle.  Additionally, the Veteran's October 2014 VA spine examination indicated that that his toes were "more curled," suggesting a worsening in the Veteran's foot condition since the July 2014 examination.  Accordingly, another VA examination, complete with findings responsive to the pertinent rating criteria, is warranted to assess the current severity of Veteran's bilateral foot disability.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding medical treatment the Veteran may have received with regard to his lower back and feet, particularly records from any VA facility since July 2008.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination for the purpose of determining the nature and extent of his service-connected bilateral foot disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

In reporting the results of the active and passive range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the ankles.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner must address whether and to what extent the Veteran has flatfoot (pes planus), weak foot, claw foot (pes cavus), hallus valgus, and hammer toe.  Any additional foot disabilities should also be noted and described.

The examiner must provide a rationale for all opinions.  If the examiner is unable to provide an opinion as to one of the questions posed, he or she should state the reasons therefore.

3. Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




